Exhibit 10.12



EMPLOYMENT CONTRACT






In accordance with the Luxembourg “Code du Travail”, the following contract is
made between Delphi International Operations Luxembourg S.a.r.l.


hereafter referred to as the ‘Company’




and    Liam BUTTERWORTH


Residing    [•]








hereafter referred to as the ‘Employee’:




ARTICLE 1 – Position of employment


The Company takes the Employee into its service as a salaried employee. The job
will be Senior Vice President & President, Powertrain Systems [Level: EXECUTIVE
BAND G] starting on February 1st, 2014. It is expected that the Employee will
carry out the duties outlined in the agreed job description efficiently and in
the best interest of the Company and the safety of its employees.
This position will be based in Luxembourg and given the Status of the position;
a future assignment to a different location/country is possible.






ARTICLE 2 Seniority


You will not be subject to a probationary period and your seniority with other
Delphi entities will be recognized from January 1st 2000 to January 31st, 2014.






ARTICLE 3 – Hours of work


The Company’s normal business hours are from 09.00 am to 17.00 pm from Monday to
Friday and employees are required to work a minimum of 40 hours per week.
Together with his/her supervisor the employee defines his/her individual
work-schedule that fits within the department work-schedule. Overtime and
flextime conditions are specified in the Site Procedures on the CTCL intranet.





Delphi International Operations Luxembourg S. à r.l.        Siége social :
Société à responsabilité limitée        Avenue de Luxembourg
Au capital de 123,200,050 Euros        L-4940 Bascharage
Immatriculée au Registre de Commerce et des Sociétés de Luxembourg
sous le numéro B 99 207
N° de TVA : LU20113988
Autorisation ď établissement : 10036403 / 0

--------------------------------------------------------------------------------



ARTICLE 4 – Salary


Gross monthly salary will be 35,000-€ [annual gross including 13th month: Salary
455,000.-€] (COLA 775.17). A year end gratuity equal to one month salary is paid
to all employees in December. The salary is subject to deductions of legal
contributions and taxes which will be made prior to payment without consent of
the Employee. No fees other than those required by law can be collected by the
Company. Salary payments are made at the end of each calendar month directly
into the Employee’s nominated bank account.




ARTICLE 5 – Additional payments


•
Vacation allowance::



A vacation allowance linked to seniority is paid during the month of June.
During the first 5 years of service the amount of the vacation allowance is:
350,00 €- gross per year as of January 2012. As of the 6th year of service:
130,00 €,- gross will be added to the base of : 350,00 €,- for each year of
seniority exceeding 5 years as of June 2014.
During the first year of service these payments are calculated on a prorate
basis.


•
AIP Bonus Scheme:



You will be eligible to an Annual Incentive Plan based on your individual
performance and on the performance of Delphi. Your annual target will be
communicated to you separately. Please note that the Annual Incentive Plan can
be stopped by Delphi at any time or the rules of such plan can be changed at any
time by Delphi.


•
Long Term Incentive Scheme:



You will be eligible to a Long Term Incentive plan in accordance with Delphi
policies.


•
Company car:



You will have the use of a company car according to the current procedure
implemented at Delphi Luxembourg which can be changed at any time by Delphi
Luxembourg.




ARTICLE 6 – Pension Scheme & Group Life Insurance


The Company provides for a pension plan which an Employee is eligible to join
when he/she fulfills the criteria for affiliation after which time contributions
become mandatory. Details of the scheme are available on the CTCL intranet.





Delphi International Operations Luxembourg S. à r.l.        Siége social :
Société à responsabilité limitée        Avenue de Luxembourg
Au capital de 123,200,050 Euros        L-4940 Bascharage
Immatriculée au Registre de Commerce et des Sociétés de Luxembourg
sous le numéro B 99 207
N° de TVA : LU20113988
Autorisation ď établissement : 10036403 / 0

--------------------------------------------------------------------------------



ARTICLE 7 – Company Practices


In consideration of the opportunities which employment affords the Employee to
become acquainted with the Company’s business, including the activities of the
Company in connection with engineering, research and development work, the
Employee agrees that any inventions or improvements which he/she may conceive,
make, invent, suggest or contribute to during the term of the employment with
the Company under this Agreement relating to any matter or thing, including
processes and methods of manufacture, which may be connected in any way with the
Employee’s work or related in any way to the Company’s business, existing or
anticipated, at any time throughout the employment, the employee forgoes all/any
rights to either during or following the term of the employment to apply for
letters, patent or similar privileges in respect thereof in any country.
The Employee further agrees not to reveal to any person, unless authorized by
the Company or its duly authorized officials, any information concerning the
inventions, improvements or other confidential matters of the Company.
For the protection of all/any patents, secret processes and trade secrets of the
Company and unless he/she is exempted by the provisions of article 13 of the
“Texte coordonné”, the Employee undertakes that throughout the period of one
year immediately following the end of the employment with the Company, he/she
will not, without the prior written consent of the
Company (such consent not to be unreasonably withheld), directly or indirectly
on his/her own account or as an employee or agent of any person anywhere, be
concerned or engaged in the engineering and/or manufacture of any product,
component, sub-system, system in relation to, while in the employment of the
Company he/she will have learned or had access to, any secret process or trade
secrets of the Company.


The Employee agrees that he/she will, at the request of the Company, at any time
during the employment or thereafter assign to the Company the said inventions
and improvements and any patent applications filed or patents granted thereon
and will execute any patent papers covering such inventions or improvements as
well as any papers that the Company may consider necessary or helpful in the
prosecution of patent applications thereon or in the conduct of any
interference, litigation or any other controversy in connection therewith, all
expense incident to the filing of such applications, the prosecution thereof,
and the conduct of any such interference, litigation or other controversy to be
borne by the Company.




ARTICLE 8 – Training


The company undertakes to provide the Employee with “on-job” training and/or
personal development training. Should the Employee terminate his/her employment
with the Company during, or within a period of twelve months of receipt of
personal development training at the Company’s expense, the Employee agrees,
upon request, to repay the Company for all/any training fees incurred including
transportation and living expenses paid by the Company during that period of
training.





Delphi International Operations Luxembourg S. à r.l.        Siége social :
Société à responsabilité limitée        Avenue de Luxembourg
Au capital de 123,200,050 Euros        L-4940 Bascharage
Immatriculée au Registre de Commerce et des Sociétés de Luxembourg
sous le numéro B 99 207
N° de TVA : LU20113988
Autorisation ď établissement : 10036403 / 0

--------------------------------------------------------------------------------



ARTICLE 9 – Business Trips


Where business trips are considered part of the job responsibility the Company
will pay for and/or reimburse expenditure where necessary. The Employee will
not, unless for personal reasons which would result in serious financial and/or
family constraints, refuse the travel activity which may or may not include
agreed periods of time away from home. All conditions for travelling are
outlined in the Company’s Standard Procedure, Serial No. 3.




ARTICLE 10 – Driving License


Where a valid driver’s license is a job requirement the Employee must maintain
the license during the time of employment. Termination of employment will result
in the event that the driving license becomes revoked, suspended or restricted.
Where a driving license is not a job requirement the employee is required to
notify the Company immediately of any restrictions, suspensions or
cancellations.




ARTICLE 11 – Vacation entitlement.


In addition to public holidays all Employees are entitled to 26 days of vacation
per calendar year. As of the year employees reach 5 years of seniority with
Delphi they are entitled to one additional day of vacation, for every 5 years of
seniority with a maximum of 7 days for 35 years of seniority or more.
Entitlement to be taken in accordance with the Company policy.




ARTICLE 12 – Extraordinary leave.


All employees are entitled to additional days of leave in respect of immediate
family births, death, weddings, civic duties and public holidays as detailed in
the Company’s collective labor agreement.




ARTICLE 13– Miscellaneous Benefits.


Statutory benefits relating to insurance, sickness, accident, maternity, family
allowances are provided for and so communicated to the Employee on commencement
of employment.




ARTICLE 14 – Data protection


The employee is aware of the fact that all personal information provided by
him/her are recorded in an electronic database and he/she agrees that this data
as well as data recorded concerning career development may be shared with other
Delphi entities in other geographical regions for career development purposes.
The employee also agrees that the company shares his/her personal information
necessary to administer employee benefits i.e. pension plan, life insurance with
the service provider(s) contracted by the company.





Delphi International Operations Luxembourg S. à r.l.        Siége social :
Société à responsabilité limitée        Avenue de Luxembourg
Au capital de 123,200,050 Euros        L-4940 Bascharage
Immatriculée au Registre de Commerce et des Sociétés de Luxembourg
sous le numéro B 99 207
N° de TVA : LU20113988
Autorisation ď établissement : 10036403 / 0

--------------------------------------------------------------------------------



ARTICLE 16 – Termination of employment


This contract may be cancelled at any time by either party provided notice is
given in accordance with the stipulations of the Luxembourg “Code du Travail”,
livre I, Titre II – Chapters IV, V, VI, VII.


Upon termination of his/her employment, the Employee is required to return to
the Company all drawings, blue-prints, manuals, letters, notes, notebooks,
reports and all/any other material which are in the possession of or under the
control of the Employee. This contract will automatically cease at the end of
the month during which the Employee reaches 65 years of age.


This contract is made in the Grand-Duchy of Luxembourg whose laws and
jurisdiction will determine the interpretation and execution of the present
contract.


Made in duplicate and signed in




Bascharage, February 14th, 2014










Delphi International Operations    Employee
Luxembourg S.a.r.l

Delphi International Operations Luxembourg S. à r.l.        Siége social :
Société à responsabilité limitée        Avenue de Luxembourg
Au capital de 123,200,050 Euros        L-4940 Bascharage
Immatriculée au Registre de Commerce et des Sociétés de Luxembourg
sous le numéro B 99 207
N° de TVA : LU20113988
Autorisation ď établissement : 10036403 / 0

--------------------------------------------------------------------------------



ADDENDUM TO THE EMPLOYMENT CONTRACT






Mr. Liam Butterworth (“the Employee”) and Delphi International Operations
Luxembourg S.à.r.l. (“the Employer”) entered into an employment contract on 14
February 2014 (“the Employment Contract”), based on which the Employee acts as
Senior Vice President & President, Powertrain Systems since 1 February 2014.


Whereas


- On 1 November 2012 the Employee and Delphi Connection Systems Holding France
SAS entered into an employment contract dated 1 November 2012.


- On 3 December 2012 the Employee and Delphi Connection Systems Holding France
SAS concluded an addendum to the employment contract dated 1 November 2012.


- The before mentioned addendum provides that the Employee is eligible to a Long
Term Plan, based on which the Employee is entitled to a target cash amount of a
EUR 1,000,000 for the period starting on the 4th quarter 2012 and ending on 31
December 2015, or EUR 5,000,000 where Delphi Connection Systems Holding France
SAS business plan over-performs by 20% the objective that has been set.


- The Employee entered into an employment contract with Delphi International
Operations Luxembourg S.à.r.l. since 1 February 2014. The Employee’s employment
relationship with Delphi Connection Systems Holding France SAS ended on the same
date. The parties understand that all rights accrued in connection with the Long
Term Plan under the contract dated 1 November 2012 with Delphi Connection
Systems Holding France SAS were lost as from 1 February 2014 when the employment
relationship ceased between the Employee and Delphi Connection Systems Holding
France SAS.


The Employee and the Employer wish to agree on the following amendments to the
Employment Contract.


Article 1    Purpose of the Addendum


The purpose of the Addendum is to complement the provisions of the Employment
Contract. Where applicable, the provisions of the Addendum supersede the
provisions of the Employment Contract.




Article 2    Amendments to the Employment Contract


Article 5 (Additional payments) of the Employment Contract is completed as
follows:


•
Other benefits



1. Upon completion of 12 months employment with the Employer, the Employer will
pay an amount of EUR 377.000,- gross (AIP) to the Employee on 28 February 2015.



____________________________________________________________________________________________
Delphi International Operations Luxembourg SARL        TVA : 2004 2402 134
Avenue de Luxembourg
L-4940 BASCHARAGE







--------------------------------------------------------------------------------



2. In order to compensate him for the loss of the benefits derived from the Long
Term Plan implemented by his former employer, the Employee and the Employer
agree that the Employee is eligible to:
- An amount of EUR 520.000,- gross on 28 February 2015
- An amount of EUR 780.000,- gross on 29 February 2016.


The Employer and the Employee agree that the amounts under 1. and 2. above may
be partly or fully invested by the Employer in the purchase of warrants (“the
Warrants”) issued by an external provider (ING or another Luxembourg financial
service provider). The Warrants will have a length of approximately 15 years and
will be based on a stock market index (eg. the DAX Index). The Employer may
grant the Warrants to the Employee under the rules of the Employer Warrant
Scheme, which features will be similar to the Warrant Scheme to which the
Employee has participated in 2014. However, in the event that the granting of
the Warrants becomes, for fiscal, legal or any other reason, no longer possible,
or at any time upon his sole discretion, the Employer may decide to provide the
Employee with a cash payment instead of a grant of Warrants.


The Employee’s rights to the above-mentioned payments lapse automatically upon
termination of the Employee’s employment contract with the Employer.


Article 3


The Addendum applies with immediate effect as from its date of signature.




This Addendum is made in the Grand-Duchy of Luxembourg whose laws and
jurisdiction will determine the interpretation and execution of the present
contract.


Made in duplicate and signed in


Bascharage, 19 February 2015






Delphi International Operations Luxembourg S.à.r.l        Employee





____________________________________________________________________________________________
Delphi International Operations Luxembourg SARL        TVA : 2004 2402 134
Avenue de Luxembourg
L-4940 BASCHARAGE







--------------------------------------------------------------------------------






ADDENDUM TO EMPLOYMENT CONTRACT






Between :    Delphi International Operations Luxembourg S.A.
With registered office in Bascharage, route de Luxembourg
    
Hereinafter referred to as “Delphi International Operations Luxembourg”


And    Mr. Liam Butterworth
[•]
    
    
Hereinafter referred to as the “Employee”




Whereas the Parties have entered into an Employment Agreement on 1st February
2014 (the “Original Agreement”), and now wish to clarify the interpretation of
article 4 of the Original Agreement.


“““““““““““““““““““““““




The parties have agreed as follows:




▪
Article 4 – Salary shall be read as follows:



Gross monthly salary will be 35,138.46 € [annual gross including 13th month:
Salary 456,799.98 €] (COLA 775.17). A year end gratuity equal to one month
salary is paid to all employees in December. The salary is subject to deductions
of legal contributions and taxes which will be made prior to payment without
consent of the Employee. No fees other than those required by law can be
collected by the Company. Salary payments are made at the end of each calendar
month directly into the Employee’s nominated bank account.


In the context of the application of the Luxembourg Special Tax Regime for
Inbound Employees provided for by the Circular Letter n°95/2 dated 27 January
2014, the gross monthly salary of 35,138.46 € will incorporate:


•
An allowance to cover the recurring charges linked to the employment in
Luxembourg (i.e. housing and tax equalisation costs) of maximum 6,153.85 €
(80,000 € per year);



•
An allowance to compensate the Employee for the cost of living differential
between Luxembourg and France of maximum 2,769.23 € (36,000 € per year).



Signed in two originals in Bascharage, December 1st, 2014






_________________________________        ____________________
Delphi International Operations Luxembourg.        Liam Butterworth

Delphi International Operations Luxembourg S. à r.l.        Siége social :
Société à responsabilité limitée        Avenue de Luxembourg
Au capital de 123,200,050 Euros        L-4940 Bascharage
Immatriculée au Registre de Commerce et des Sociétés de Luxembourg
sous le numéro B 99 207
N° de TVA : LU20113988
Autorisation ď établissement : 10036403 / 0